
	
		II
		Calendar No. 128
		112th CONGRESS
		1st Session
		S. 201
		[Report No. 112–48]
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2011
			Mr. McCain (for himself
			 and Mr. Kyl) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			August 30 (legislative day, August 2), 2011
			Reported under authority of the order of the Senate of
			 August 2, 2011, by Mr. Bingaman, without
			 amendment
		
		A BILL
		To clarify the jurisdiction of the Secretary of the
		  Interior with respect to the C.C. Cragin Dam and Reservoir, and for other
		  purposes.
	
	
		1.Land withdrawal and
			 reservation for Cragin Project
			(a)DefinitionsIn
			 this section:
				(1)Covered
			 landThe term covered land means the parcel of land
			 consisting of approximately 512 acres, as generally depicted on the Map, that
			 consists of—
					(A)approximately 300
			 feet of the crest of the Cragin Dam and associated spillway;
					(B)the reservoir pool
			 of the Cragin Dam that consists of approximately 250 acres defined by the high
			 water mark; and
					(C)the linear
			 corridor.
					(2)Cragin
			 projectThe term Cragin Project means—
					(A)the Cragin Dam and
			 associated spillway;
					(B)the reservoir pool
			 of the Cragin Dam; and
					(C)any pipelines,
			 linear improvements, buildings, hydroelectric generating facilities, priming
			 tanks, transmission, telephone, and fiber optic lines, pumps, machinery, tools,
			 appliances, and other District or Bureau of Reclamation structures and
			 facilities used for the Cragin Project.
					(3)DistrictThe
			 term District means the Salt River Project Agricultural
			 Improvement and Power District.
				(4)Land management
			 activityThe term land management activity
			 includes, with respect to the covered land, the management of—
					(A)recreation;
					(B)grazing;
					(C)wildland
			 fire;
					(D)public
			 conduct;
					(E)commercial
			 activities that are not part of the Cragin Project;
					(F)cultural
			 resources;
					(G)invasive
			 species;
					(H)timber and
			 hazardous fuels;
					(I)travel;
					(J)law enforcement;
			 and
					(K)roads and
			 trails.
					(5)Linear
			 corridorThe term linear corridor means a corridor
			 of land comprising approximately 262 acres—
					(A)the width of which
			 is approximately 200 feet;
					(B)the length of
			 which is approximately 11.5 miles;
					(C)of which
			 approximately 0.7 miles consists of an underground tunnel; and
					(D)that is generally
			 depicted on the Map.
					(6)MapThe
			 term Map means sheets 1 and 2 of the maps entitled C.C.
			 Cragin Project Withdrawal  and dated June 17, 2008.
				(7)SecretaryThe
			 term Secretary means the Secretary of Agriculture, acting through
			 the Chief of the Forest Service.
				(b)Withdrawal of
			 covered landSubject to valid existing rights, the covered land
			 is permanently withdrawn from all forms of—
				(1)entry,
			 appropriation, or disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)disposition under
			 all laws pertaining to mineral and geothermal leasing or mineral
			 materials.
				(c)Map
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary of the Interior, in coordination with the Secretary,
			 shall prepare a map and legal description of the covered land.
				(2)Force and
			 effectThe map and legal description prepared under paragraph (1)
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary of the Interior may correct clerical and typographical
			 errors.
				(3)AvailabilityThe
			 map and legal description prepared under paragraph (1) shall be on file and
			 available for public inspection in the appropriate offices of the Forest
			 Service and Bureau of Reclamation.
				(d)Jurisdiction and
			 duties
				(1)Jurisdiction of
			 the Secretary of the Interior
					(A)In
			 generalExcept as provided in subsection (e), the Secretary of
			 the Interior, acting through the Commissioner of Reclamation, shall have
			 exclusive administrative jurisdiction to manage the Cragin Project in
			 accordance with this Act and section 213(i) of the Arizona Water Settlements
			 Act (Public Law 108–451; 118 Stat. 3533) on the covered land.
					(B)InclusionNotwithstanding
			 subsection (e), the jurisdiction under subparagraph (A) shall include access to
			 the Cragin Project by the District.
					(2)Responsibility
			 of Secretary of the Interior and districtIn accordance with
			 paragraphs (4)(B) and (5) of section 213(i) of the Arizona Water Settlements
			 Act (Public Law 108–451; 118 Stat. 3533), the Secretary of the Interior and the
			 District shall—
					(A)ensure the
			 compliance of each activity carried out at the Cragin Project with each
			 applicable Federal environmental law (including regulations); and
					(B)coordinate with
			 appropriate Federal agencies in ensuring the compliance under subparagraph
			 (A).
					(e)Land management
			 activities on covered land
				(1)In
			 generalThe Secretary shall have administrative jurisdiction over
			 land management activities on the covered land and other appropriate management
			 activities pursuant to an agreement under paragraph (2) that do not conflict
			 with, or adversely affect, the operation, maintenance, or replacement
			 (including repair) of the Cragin Project, as determined by the Secretary of the
			 Interior.
				(2)Interagency
			 agreementThe Secretary and the Secretary of the Interior, in
			 coordination with the District, may enter into an agreement under which the
			 Secretary may—
					(A)undertake any
			 other appropriate management activity in accordance with applicable law that
			 will improve the management and safety of the covered land and other land
			 managed by the Secretary if the activity does not conflict with, or adversely
			 affect, the operation, maintenance, or replacement (including repair) of the
			 Cragin Project, as determined by the Secretary of the Interior; and
					(B)carry out any
			 emergency activities, such as fire suppression, on the covered land.
					
	
		August 30 (legislative day, August 2), 2011
		Reported without amendment
	
